IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0072-07


THOMAS COLEMAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

SWISHER  COUNTY



 Keller, P.J.,filed a concurring opinion in which Keasler and
Hervey, jj., joined.

 I agree that the trial court did not err when it refused to modify the order appointing the
attorneys pro tem.  I do not join the Court's conclusion that that decision was "within the trial court's
sound discretion." (1)  Saying the trial court has "discretion" suggests that the trial court may have the
power in this type of situation to act contrary to the wishes of the district attorney - a proposition that
is at least questionable. (2)  In this case, we need not resolve whether the trial court could ever act
contrary to the wishes of the district attorney regarding whether to withdraw an attorney pro tem's
appointment.  The outgoing district attorney had recused himself, and the incoming district attorney
has not attempted to rescind that recusal.  With these comments, I concur in the Court's judgment.
Filed: February 6, 2007
Publish    





1.   See Court's op. at 12.
2.   See State ex rel. Eidson v. Edwards, 793 S.W.2d 1, 4-7 (Tex. Crim. App. 1990)
(plurality op)(recusal of district attorney is a matter solely within the discretion of the district
attorney).